Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 11/19/2021. Claims 1-14, 16-17, and 19-20 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see page 7, filed 11/19/2021, with respect to the objection to claims 13 and 19 have been fully considered and are persuasive. The amendments to the claims have overcome the objection. The objection to claims 13 and 19 has been withdrawn. 
Applicant’s arguments, see page 7, filed 11/19/2021, with respect to the interpretation of claim(s) 1 and 17 under 35 U.S.C. § 112(f) have been fully considered and are persuasive. The amendments to the claims have overcome the claim interpretation.  The claim interpretation of claims 1 and 17 under 35 U.S.C. § 112(f) has been withdrawn.
Applicant’s arguments, see pages 7-10, filed 11/19/2021, with respect to the rejection(s) of claim(s) 1-14, 16-17, and 19-20 under 35 U.S.C. § 103 in view of Steltz et al. US 20170234961 A1 (“Steltz”) in combination with Abbot et al. US 20170122546 A1 (“Abbott”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Steltz et al. US 20170234961 A1 (“Steltz”) in view of Abbot et al. US 20170122546 A1 (“Abbott”) and Dong et al. US 20130196684 A1 (“Dong”). 

Claim Objections
Claim 1 objected to because of the following informalities: claim reads “wherein the processor…identifying at least one object or area from the image or video” in lines 6-9. Claim should read “wherein the processor…identifies at least one object or area from the image or video” instead. Appropriate correction is required.
Claim 17 objected to because of the following informalities: claim reads “a control device, wherein the control device includes a processor and a third communication module that: …identifying at least one object or area from the image or video” in lines 5-11. Claim should read “a control device, wherein the control device includes a processor and a third communication module that: …identifies at least one object or area from the image or video” instead. Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-3, 6-7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Steltz et al. US 20170234961 A1 (“Steltz”) in view of Abbot et al. US 20170122546 A1 (“Abbott”), Dong et al. US 20130196684 A1 (“Dong”), and Smith et al. US 20160026185 A1 (“Smith”).
	Regarding Claim 1. Steltz teaches a digital fencing system, comprising:
	a first beacon comprising a first communication module;
	a second beacon comprising a second communication module (Steltz teaches an absolute position system which includes a number of beacons that are shown in FIG. 1B, where a single robot responds to multiple beacons. FIG. 4 shows a detailed view of the beacons, in which a controller at numeral 404 controls a communications system at 406 to emit a broadcast to the robot, which the robot can receive via an antenna module [paragraph 59], so each beacon (of which there can be two or more) comprises a communication module); and
	a control device (Steltz teaches a user device in FIG. 5 at numeral 510, which can be part of a network of devices that may include the beacons and a server [paragraph 12]. FIG. 5 shows that the robot can be part of this network as well. The user device acts as a controller where one or more commands, instructional data, etc. may be exchanged between a computing device such as the user device and the robot, along with the other parts of the network [paragraph 81]), wherein the control device includes a processor and a third communication module (FIGS. 3 and 5 shows a controller connected to a communications system at 304 which includes an antenna module [paragraph 57]), wherein the processor:
	obtains first information from the first beacon, wherein the first information is related to a wireless signal transmitted by a mobile entity and received by the first beacon; 
	obtains second information from the second beacon, wherein the second information is related to the wireless signal transmitted by the mobile entity and received by the second beacon (Steltz teaches that the beacons (of which there can be more than one in FIG. 1B) can transmit information pertaining to the operations of the robot to either the user device at numeral 510, or a user interface on the robot itself at numeral 545 of FIG. 5 [paragraph 96]. For example, the user interface can receive information confirming the pairing between the robot and a beacon. Pairing is the establishing of a relationship between beacons and a robot so that the robot recognizes, for navigation and localization, signals from the paired beacons only, and not signals from other beacons to which the robot is not paired. During a pairing operation, the communications system of the robot and the communications system of the beacon can communicate with one another [paragraph 64], which means that the pairing operation involves a signal transmitted by the mobile entity and received by the beacon(s), and the pairing information sent to the user device are related to the signal sent by the robot. After the user trains the robot to use signals emitted from its paired beacons to recognize a boundary of its lawn, the robot can use the signals from its paired beacons to identify the boundary as the robot navigates around the lawn automatically [paragraph 47]. In FIG. 1B, it is shown that multiple beacons can be paired with the same robot, and so the user interface can receive first information from a first beacon regarding pairing with the robot, and also receive second information from a second beacon regarding pairing with the robot); 
	determines a location of the mobile entity based at least in part on the first and second information relative to a permitted area; and
	transmit, via the third communication module, a control message to the mobile entity to control a movement of the mobile entity based on the determined location of the mobile entity relative to the determined permitted area (Steltz teaches that the user interface can be used to control operations of the robot [paragraph 96]. The user can interact with the user interface or user device to control the operations of the robot such as pairing, navigation, and mowing operation, and in some implementations, the user interface includes a stop button [paragraph 69], which means that the user interface/device (controller) can transmit a control message to the robot (mobile entity) to control a movement of the robot (navigation operations, or just tell the robot to stop), based on a location of the robot with respect to the boundary recognized from the paired beacons as taught in paragraph 47 (permitted area), and the location of the mobile entity is related to the pairing information received from both beacons, meaning that the location of the mobile entity is determined based on at least the first information and the second information. The control signal is transmitted via the communications system (received by the robot via the antenna module attached to the communications system). The third communication module disposed on the robot is not transmitting the control message, but the control message is transmitted to the mobile entity from a user device as shown in FIG. 5 via the communication module, which reads on the claim language as it is written. Alternatively, the user device at 510 can communicate with the user device and the server [FIG. 5], and therefore has a communication module of its own. This user can additionally use the user device to view information and enter information pertaining to the operations of the robot, allowing the user to send control messages to the mobile entity, and use the device to respond to errors and requests transmitted to the device by the robot communication system [paragraph 69], which indicates that the user device must have a processor of its own. In at least one embodiment, Steltz refers to the user device at 510 of FIG. 5 as a computing device [paragraph 81], further confirming that the user device has a processor of its own).
	Steltz does not teach:
	The beacons are light fixtures, the first light fixture comprising a first camera;
	the second light fixture comprising a second camera; and the processor
	obtains, via the third communication module, an image or video, from at least one of the first camera or second camera.
	However, Abbott teaches:
	The beacons are light fixtures, the first light fixture comprising a first camera;
	the second light fixture comprising a second camera (Abbott et al. teaches a lighting fixture that can include a camera, among other possible auxiliary features [paragraph 78]. The lighting figure shown in FIG. 7 includes a camera at numeral 176 in or on the pole. The camera can be configured to capture still images and/or video [paragraph 88]); and the processor
	obtains, via a third communication module, an image or video, from at least one of the first camera or second camera (The camera can be configured to transmit the captured still images and/or video to a remote controller via a communication module at numeral 122. The camera may thus provide enhanced public safety and security features for the lighting fixture. The lighting fixture has an integrated communications network [paragraph 22]. In particular, the lighting fixture may include one or more antennas that are configured to communicate with a user equipment device, such as a cell phone, tablet, personal computer, or other devices [paragraph 29]. According to additional or alternative aspects, the lighting fixture can include additional features that allow the lighting fixture to function as an integrated aggregation point to provide various city and/or commercial services including location beacons [paragraph 23]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the beacons are light fixtures, the first light fixture comprising a first camera; the second light fixture comprising a second camera; and the processor obtains, via the third communication module, an image or video, from at least one of the first camera or second camera as taught by Abbott so that the system can use non-visible light to communicate between the beacons and the robot.
	Steltz also does not teach:
	The first information includes an indication of a first power level of the wireless signal at a reception of the wireless signal by the first beacon; and
	The second information includes an indication a second power level of the wireless signal at a reception of the wireless signal by the second beacon.
	However, Dong teaches:
	The first information includes an indication of a first power level of the wireless signal at a reception of the wireless signal by the first beacon; and
	The second information includes an indication a second power level of the wireless signal at a reception of the wireless signal by the second beacon (Dong teaches a computer implemented method for generating an indoor radio map, wherein an indoor environment is configured to be provided with wireless sensor nodes and at least one mobile node, wherein the mobile node can move in the indoor environment and perform wireless signal transmission with the wireless sensor nodes, the method comprising: measuring the wireless signal strengths transmitted between the wireless sensor nodes and the mobile node at different indoor positions; performing a smoothing process on the wireless signal strengths measured by the mobile node in at least one position; and generating an indoor radio map according to the smoothed wireless signal strengths; wherein at least one of the steps is carried out by a processor device [Claim 1]. The mobile node can be formed as a separate apparatus, and can be designed as a robot to sample signal strength at various indoor positions [paragraph 42]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the first information includes an indication of a first power level of the wireless signal at a reception of the wireless signal by the first beacon; and the second information includes an indication a second power level of the wireless signal at a reception of the wireless signal by the second beacon as taught by Dong so that the beacons can use the signal strength of signals sent by the robot to improve the mapping information and robot position data.
	Steltz also does not teach:
	The control device identifies at least one object or area from the image or video; and
	determines a permitted area based at least in part on the identified at least one object or area.
	However, Smith teaches:
	The control device identifies at least one object or area from the image or video; and
	determines a permitted area based at least in part on the identified at least one object or area (Smith teaches a method of determining a location of an autonomous mobile work device, the method comprising providing a first variable reflectivity base station, and a second variable reflectivity base station; providing a location of the first variable reflectivity base station and a location of the second variable reflectivity base station to the autonomous mobile work device; changing a reflectivity state of the first variable reflectivity base station; calculating a first distance between said first variable reflectivity base station and the autonomous mobile work system; changing the reflectivity state of the second variable reflectivity base station; calculating a second distance between the second variable reflectivity base station and the autonomous mobile work system; and calculating the location of the autonomous mobile work system based on the first and second calculated distances [Claim 17]. In one embodiment, a wireless communication link may be eliminated and replaced with variable reflectors on the autonomous work station, a variable reflector on the base station (or stations), and one or more cameras on each of the reflective base station and mobile work system, respectively [paragraph 88]. Smith also teaches that any included visual system can have dual use for location of obstacles, obstacle avoidance, or identification of moving objects [paragraph 54], and logically, this could include identifying the mobile work device. Additionally, the mobile work device might be a robotic lawn mower [paragraph 55]. Smith also teaches that radar sensors continually read the mobile robot position based upon feedback from the microcontroller calculations, allowing for estimation of the position of the mobile robot [paragraph 260], and the system can have cameras external to the robot wherein the camera can validate the results of the radar sensors to verify the distance from the cameras to the mobile robot [paragraph 262], and these external cameras can be mounted on the base stations [paragraph 88], allowing each station to process a video or image of the mobile robot and an area within the video or image to determine the location of the mobile robot relative to both of the base stations and the work area).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the control device identifies at least one object or area from the image or video; and determines a permitted area based at least in part on the identified at least one object or area as taught by Smith so that the system can use visual identification of the robot as a failsafe to ensure the robot is located within the bounded work area. 
	Regarding Claim 2. Steltz in combination with Abbott, Dong, and Smith teaches the digital fencing system of Claim 1.
	Steltz also teaches:
	wherein the control message to the mobile entity is transmitted from the third communication module to the mobile entity via the first communication module of the first beacon (the user device at 510 can communicate with the user device and the server [FIG. 5], and therefore has a communication module of its own. The user can additionally use the user device to view information and enter information pertaining to the operations of the robot, allowing the user to send control messages to the mobile entity, and use the device to respond to errors and requests transmitted to the device by the robot communication system [paragraph 69], which indicates that the user device must have a processor of its own. In at least one embodiment, Steltz refers to the user device at 510 of FIG. 5 as a computing device [paragraph 81], further confirming that the user device has a processor of its own. Steltz also teaches that the robot may communicate with a server, and various types of information can be transmitted and exchanged among devices, including the robot, the server, the beacons, and other computing devices. The robot can communicate with an Internet of Things to halt robot operations if an individual, such as a child, is in the vicinity, and the robot can even receive and transmit radio frequency signals to communicate with other robots [paragraph 81]. In FIG. 5, the user device is shown able to communicate with the server, which means that signals from the user device at 510 can be received by the beacons from the server and then delivered to the robot).
	Steltz does not teach:
	The beacons are light fixtures.
	However, Abbott teaches:
	The beacons are light fixtures (Abbott et al. teaches a lighting fixture that can include a camera, among other possible auxiliary features [paragraph 78]. The lighting figure shown in FIG. 7 includes a camera at numeral 176 in or on the pole. The camera can be configured to capture still images and/or video [paragraph 88]. The camera can be configured to transmit the captured still images and/or video to a remote controller via a communication module at numeral 122. The camera may thus provide enhanced public safety and security features for the lighting fixture. The lighting fixture has an integrated communications network [paragraph 22]. In particular, the lighting fixture may include one or more antennas that are configured to communicate with a user equipment device, such as a cell phone, tablet, personal computer, or other devices [paragraph 29]. According to additional or alternative aspects, the lighting fixture can include additional features that allow the lighting fixture to function as an integrated aggregation point to provide various city and/or commercial services including location beacons [paragraph 23]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the beacons are light fixtures as taught by Abbott so that the system can use non-visible light to communicate between the beacons and the robot.
	Regarding Claim 3. Steltz in combination with Abbott, Dong, and Smith teaches the digital fencing system of Claim 1.
	Steltz also teaches:
	wherein the first information indicates a power level of the wireless signal at transmission by the mobile entity.
	However, Dong teaches:
	wherein the first information indicates a power level of the wireless signal at transmission by the mobile entity (Dong teaches a computer implemented method for generating an indoor radio map, wherein an indoor environment is configured to be provided with wireless sensor nodes and at least one mobile node, wherein the mobile node can move in the indoor environment and perform wireless signal transmission with the wireless sensor nodes, the method comprising: measuring the wireless signal strengths transmitted between the wireless sensor nodes and the mobile node at different indoor positions; performing a smoothing process on the wireless signal strengths measured by the mobile node in at least one position; and generating an indoor radio map according to the smoothed wireless signal strengths; wherein at least one of the steps is carried out by a processor device [Claim 1]. The mobile node can be formed as a separate apparatus, and can be designed as a robot to sample signal strength at various indoor positions [paragraph 42]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with wherein the first information indicates a power level of the wireless signal at transmission by the mobile entity as taught by Dong so that the beacons can use the signal strength of signals sent by the robot to improve the mapping information and robot position data.
	Regarding Claim 6. Steltz in combination with Abbott, Dong, and Smith teaches the digital fencing system of Claim 1.
	Steltz also teaches:
	wherein a boundary of the permitted area is defined based on distances from the first beacon and the second beacon (Steltz teaches that the robot shown in FIG. 1A uses beacons to identify the boundary of a lawn [paragraph 48]. Together with the beacon signals, the information allows the robot to navigate around the lawn automatically, while not crossing the lawn boundary. After the user trains the robot to use signals emitted from its paired beacons to recognize a boundary of its lawn, the robot can use the signals form its paired beacons to identify the boundary as the robot navigates the lawn automatically [paragraph 47]. Additionally, a communications system can be controlled to transmit a message that the controller of the robot can use to determine a distance between the robot and the beacon [paragraph 59]. During navigation and lawn mowing operations of the robot, the beacon can emit wireless signals that the robot receives and uses to localize itself within the environment).
	Steltz does not teach:
	The beacons are light fixtures.
	However, Abbott teaches:
	The beacons are light fixtures (Abbott et al. teaches a lighting fixture that can include a camera, among other possible auxiliary features [paragraph 78]. The lighting figure shown in FIG. 7 includes a camera at numeral 176 in or on the pole. The camera can be configured to capture still images and/or video [paragraph 88]. The camera can be configured to transmit the captured still images and/or video to a remote controller via a communication module at numeral 122. The camera may thus provide enhanced public safety and security features for the lighting fixture. The lighting fixture has an integrated communications network [paragraph 22]. In particular, the lighting fixture may include one or more antennas that are configured to communicate with a user equipment device, such as a cell phone, tablet, personal computer, or other devices [paragraph 29]. According to additional or alternative aspects, the lighting fixture can include additional features that allow the lighting fixture to function as an integrated aggregation point to provide various city and/or commercial services including location beacons [paragraph 23]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the beacons are light fixtures as taught by Abbott so that the system can use non-visible light to communicate between the beacons and the robot.
	Regarding Claim 7. Steltz in combination with Abbott, Dong, and Smith teaches the digital fencing system of Claim 1.
	Steltz also teaches:
	wherein the mobile entity is a robotic lawn mower and wherein the first beacon and the second beacon are outdoor beacons (Steltz teaches that the system they have designed is intended to work with a mobile lawn-mowing robot [paragraph 3]. In FIGS. 1A and 1B, the beacons are shown to be outdoor beacons positioned on a lawn).
	Steltz does not teach:
	The beacons are light fixtures.
	However, Abbott teaches:
	The beacons are light fixtures (Abbott et al. teaches a lighting fixture that can include a camera, among other possible auxiliary features [paragraph 78]. The lighting figure shown in FIG. 7 includes a camera at numeral 176 in or on the pole. The camera can be configured to capture still images and/or video [paragraph 88]. The camera can be configured to transmit the captured still images and/or video to a remote controller via a communication module at numeral 122. The camera may thus provide enhanced public safety and security features for the lighting fixture. The lighting fixture has an integrated communications network [paragraph 22]. In particular, the lighting fixture may include one or more antennas that are configured to communicate with a user equipment device, such as a cell phone, tablet, personal computer, or other devices [paragraph 29]. According to additional or alternative aspects, the lighting fixture can include additional features that allow the lighting fixture to function as an integrated aggregation point to provide various city and/or commercial services including location beacons [paragraph 23]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the beacons are light fixtures as taught by Abbott so that the system can use non-visible light to communicate between the beacons and the robot.
	Regarding Claim 12. Steltz teaches a non-transitory computer-readable medium of a controller, wherein the non- transitory computer-readable medium contains instructions executable by a processor (Steltz teaches a user device in FIG. 5 at numeral 510, which can be part of a network of devices that may include the beacons and a server [paragraph 12]. FIG. 5 shows that the robot can be part of this network as well. The user device acts as a controller where one or more commands, instructional data, etc. may be exchanged between a computing device such as the user device and the robot, along with the other parts of the network [paragraph 81]. The robots described by Stelts can be controlled, at least in part, using one or more computer program products, such as one or more non-transitory machine-readable media [paragraph 25]. The mobile lawn mowing robots, or operational aspects thereof, described herein can be implemented as part of a system or method that can include one or more processing devices and memory to store executable instructions to implement various operations. A memory unit is even shown in FIG. 5 to be included in the robot along with the user interface, which means that a non-transitory computer-readable medium or media can be incorporated with the robot controller and contain instructions executable by the controller at numeral 226, which can be a processor [paragraph 57]), the instructions comprising: 
	receiving first information from a first beacon, wherein the first information is related to a wireless signal transmitted by a mobile entity and received by the first beacon; 
	receiving second information from a second beacon, wherein the second information is related to the wireless signal transmitted by the mobile entity and received by the second beacon (Steltz teaches that the beacons (of which there can be more than one in FIG. 1B) can transmit information pertaining to the operations of the robot to either the user device at numeral 510, or a user interface on the robot itself at numeral 545 of FIG. 5 [paragraph 96]. For example, the user interface can receive information confirming the pairing between the robot and a beacon. Pairing is the establishing of a relationship between beacons and a robot so that the robot recognizes, for navigation and localization, signals from the paired beacons only, and not signals from other beacons to which the robot is not paired. During a pairing operation, the communications system of the robot and the communications system of the beacon can communicate with one another [paragraph 64], which means that the pairing operation involves a signal transmitted by the mobile entity and received by the beacon(s), and the pairing information sent to the user device are related to the signal sent by the robot. After the user trains the robot to use signals emitted from its paired beacons to recognize a boundary of its lawn, the robot can use the signals from its paired beacons to identify the boundary as the robot navigates around the lawn automatically [paragraph 47]. In FIG. 1B, it is shown that multiple beacons can be paired with the same robot, and so the user interface can receive first information from a first beacon regarding pairing with the robot, and also receive second information from a second beacon regarding pairing with the robot);
	determining a location of the mobile entity based at least in part on the first and second information relative to the permitted area;
	transmitting, via a communication module, a control message to the mobile entity to control a movement of the mobile entity based on the determined location of the mobile entity relative to the determined permitted area (Steltz teaches that the user interface can be used to control operations of the robot [paragraph 96]. The user can interact with the user interface or user device to control the operations of the robot such as pairing, navigation, and mowing operation, and in some implementations, the user interface includes a stop button [paragraph 69], which means that the user interface/device (controller) can transmit a control message to the robot (mobile entity) to control a movement of the robot (navigation operations, or just tell the robot to stop), based on a location of the robot with respect to the boundary recognized from the paired beacons as taught in paragraph 47 (permitted area), and the location of the mobile entity is related to the pairing information received from both beacons, meaning that the location of the mobile entity is determined based on at least the first information and the second information. The control signal is transmitted via the communications system (received by the robot via the antenna module attached to the communications system). The third communication module disposed on the robot is not transmitting the control message, but the control message is transmitted to the mobile entity from a user device as shown in FIG. 5 via the communication module, which reads on the claim language as it is written. Alternatively, the user device at 510 can communicate with the user device and the server [FIG. 5], and therefore has a communication module of its own. This user can additionally use the user device to view information and enter information pertaining to the operations of the robot, allowing the user to send control messages to the mobile entity, and use the device to respond to errors and requests transmitted to the device by the robot communication system [paragraph 69], which indicates that the user device must have a processor of its own. In at least one embodiment, Steltz refers to the user device at 510 of FIG. 5 as a computing device [paragraph 81], further confirming that the user device has a processor of its own).
	Steltz does not teach:
	The beacons are light fixtures, and the instructions comprise:
	receiving, an image or video, from at least one of a first camera associated with a first light fixture or second camera associated with a second light fixture; 
	However, Abbott teaches:
	The beacons are light fixtures (Abbott et al. teaches a lighting fixture that can include a camera, among other possible auxiliary features [paragraph 78]. The lighting figure shown in FIG. 7 includes a camera at numeral 176 in or on the pole. The camera can be configured to capture still images and/or video [paragraph 88]), and the instructions comprise:
	receiving, an image or video, from at least one of a first camera associated with a first light fixture or second camera associated with a second light fixture (The camera can be configured to transmit the captured still images and/or video to a remote controller via a communication module at numeral 122. The camera may thus provide enhanced public safety and security features for the lighting fixture. The lighting fixture has an integrated communications network [paragraph 22]. In particular, the lighting fixture may include one or more antennas that are configured to communicate with a user equipment device, such as a cell phone, tablet, personal computer, or other devices [paragraph 29]. According to additional or alternative aspects, the lighting fixture can include additional features that allow the lighting fixture to function as an integrated aggregation point to provide various city and/or commercial services including location beacons [paragraph 23]); 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the beacons are light fixtures, and the instructions comprise: receiving, an image or video, from at least one of a first camera associated with a first light fixture or second camera associated with a second light fixture as taught by Abbott so that the system can use non-visible light to communicate between the beacons and the robot.
	Steltz also does not teach:
	The first information includes an indication of a first power level of the wireless signal at a reception of the wireless signal by the first beacon; and
	The second information includes an indication a second power level of the wireless signal at a reception of the wireless signal by the second beacon.
	However, Dong teaches:
	The first information includes an indication of a first power level of the wireless signal at a reception of the wireless signal by the first beacon; and
	The second information includes an indication a second power level of the wireless signal at a reception of the wireless signal by the second beacon (Dong teaches a computer implemented method for generating an indoor radio map, wherein an indoor environment is configured to be provided with wireless sensor nodes and at least one mobile node, wherein the mobile node can move in the indoor environment and perform wireless signal transmission with the wireless sensor nodes, the method comprising: measuring the wireless signal strengths transmitted between the wireless sensor nodes and the mobile node at different indoor positions; performing a smoothing process on the wireless signal strengths measured by the mobile node in at least one position; and generating an indoor radio map according to the smoothed wireless signal strengths; wherein at least one of the steps is carried out by a processor device [Claim 1]. The mobile node can be formed as a separate apparatus, and can be designed as a robot to sample signal strength at various indoor positions [paragraph 42]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the first information includes an indication of a first power level of the wireless signal at a reception of the wireless signal by the first beacon; and the second information includes an indication a second power level of the wireless signal at a reception of the wireless signal by the second beacon as taught by Dong so that the beacons can use the signal strength of signals sent by the robot to improve the mapping information and robot position data.
	Steltz also does not teach:
	identifying at least one object or area from the image or video;
	determining a permitted area based at least in part on the identified at least one object or area.
	However, Smith teaches:
	identifying at least one object or area from the image or video;
	determining a permitted area based at least in part on the identified at least one object or area (Smith teaches a method of determining a location of an autonomous mobile work device, the method comprising providing a first variable reflectivity base station, and a second variable reflectivity base station; providing a location of the first variable reflectivity base station and a location of the second variable reflectivity base station to the autonomous mobile work device; changing a reflectivity state of the first variable reflectivity base station; calculating a first distance between said first variable reflectivity base station and the autonomous mobile work system; changing the reflectivity state of the second variable reflectivity base station; calculating a second distance between the second variable reflectivity base station and the autonomous mobile work system; and calculating the location of the autonomous mobile work system based on the first and second calculated distances [Claim 17]. In one embodiment, a wireless communication link may be eliminated and replaced with variable reflectors on the autonomous work station, a variable reflector on the base station (or stations), and one or more cameras on each of the reflective base station and mobile work system, respectively [paragraph 88]. Smith also teaches that any included visual system can have dual use for location of obstacles, obstacle avoidance, or identification of moving objects [paragraph 54], and logically, this could include identifying the mobile work device. Additionally, the mobile work device might be a robotic lawn mower [paragraph 55]. Smith also teaches that radar sensors continually read the mobile robot position based upon feedback from the microcontroller calculations, allowing for estimation of the position of the mobile robot [paragraph 260], and the system can have cameras external to the robot wherein the camera can validate the results of the radar sensors to verify the distance from the cameras to the mobile robot [paragraph 262], and these external cameras can be mounted on the base stations [paragraph 88], allowing each station to process a video or image of the mobile robot and an area within the video or image to determine the location of the mobile robot relative to both of the base stations and the work area).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with identifying at least one object or area from the image or video; determining a permitted area based at least in part on the identified at least one object or area as taught by Smith so that the system can use visual identification of the robot as a failsafe to ensure the robot is located within the bounded work area. 
	Regarding Claim 13. Steltz in combination with Abbott, Dong, and Smith teaches the non-transitory computer-readable medium of Claim 12.
	Steltz also teaches:
	wherein the control message to the mobile entity is transmitted from the third communication module to the mobile entity via the first beacon (the user device at 510 can communicate with the user device and the server [FIG. 5], and therefore has a communication module of its own. The user can additionally use the user device to view information and enter information pertaining to the operations of the robot, allowing the user to send control messages to the mobile entity, and use the device to respond to errors and requests transmitted to the device by the robot communication system [paragraph 69], which indicates that the user device must have a processor of its own. In at least one embodiment, Steltz refers to the user device at 510 of FIG. 5 as a computing device [paragraph 81], further confirming that the user device has a processor of its own. Steltz also teaches that the robot may communicate with a server, and various types of information can be transmitted and exchanged among devices, including the robot, the server, the beacons, and other computing devices. The robot can communicate with an Internet of Things to halt robot operations if an individual, such as a child, is in the vicinity, and the robot can even receive and transmit radio frequency signals to communicate with other robots [paragraph 81]. In FIG. 5, the user device is shown able to communicate with the server, which means that signals from the user device at 510 can be received by the beacons from the server and then delivered to the robot).
	Steltz does not teach:
	The beacons are light fixtures.
	However, Abbott teaches:
	The beacons are light fixtures (Abbott et al. teaches a lighting fixture that can include a camera, among other possible auxiliary features [paragraph 78]. The lighting figure shown in FIG. 7 includes a camera at numeral 176 in or on the pole. The camera can be configured to capture still images and/or video [paragraph 88]. The camera can be configured to transmit the captured still images and/or video to a remote controller via a communication module at numeral 122. The camera may thus provide enhanced public safety and security features for the lighting fixture. The lighting fixture has an integrated communications network [paragraph 22]. In particular, the lighting fixture may include one or more antennas that are configured to communicate with a user equipment device, such as a cell phone, tablet, personal computer, or other devices [paragraph 29]. According to additional or alternative aspects, the lighting fixture can include additional features that allow the lighting fixture to function as an integrated aggregation point to provide various city and/or commercial services including location beacons [paragraph 23]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the beacons are light fixtures as taught by Abbott so that the system can use non-visible light to communicate between the beacons and the robot.
	Regarding Claim 14. Steltz in combination with Abbott, Dong, and Smith teaches the non-transitory computer-readable medium of Claim 12.
	Steltz also teaches:
	wherein a boundary of the permitted area is defined based on distances from the first beacon and the second beacon (Steltz teaches that the robot shown in FIG. 1A uses beacons to identify the boundary of a lawn [paragraph 48]. Together with the beacon signals, the information allows the robot to navigate around the lawn automatically, while not crossing the lawn boundary. After the user trains the robot to use signals emitted from its paired beacons to recognize a boundary of its lawn, the robot can use the signals form its paired beacons to identify the boundary as the robot navigates the lawn automatically [paragraph 47]. Additionally, a communications system can be controlled to transmit a message that the controller of the robot can use to determine a distance between the robot and the beacon [paragraph 59]. During navigation and lawn mowing operations of the robot, the beacon can emit wireless signals that the robot receives and uses to localize itself within the environment).
	Steltz does not teach:
	The beacons are light fixtures.
	However, Abbott teaches:
	The beacons are light fixtures (Abbott et al. teaches a lighting fixture that can include a camera, among other possible auxiliary features [paragraph 78]. The lighting figure shown in FIG. 7 includes a camera at numeral 176 in or on the pole. The camera can be configured to capture still images and/or video [paragraph 88]. The camera can be configured to transmit the captured still images and/or video to a remote controller via a communication module at numeral 122. The camera may thus provide enhanced public safety and security features for the lighting fixture. The lighting fixture has an integrated communications network [paragraph 22]. In particular, the lighting fixture may include one or more antennas that are configured to communicate with a user equipment device, such as a cell phone, tablet, personal computer, or other devices [paragraph 29]. According to additional or alternative aspects, the lighting fixture can include additional features that allow the lighting fixture to function as an integrated aggregation point to provide various city and/or commercial services including location beacons [paragraph 23]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the beacons are light fixtures as taught by Abbott so that the system can use non-visible light to communicate between the beacons and the robot.	

Claims 4-5, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Steltz et al. US 20170234961 A1 (“Steltz”), Abbot et al. US 20170122546 A1 (“Abbott”), Dong et al. US 20130196684 A1 (“Dong”), and Smith et al. US 20160026185 A1 (“Smith”) as applied to claim 1 above, and further in view of Ko et al. US 20180372832 A1 (“Ko”).
	Regarding Claim 4. Steltz in combination with Abbott, Dong, and Smith teaches the digital fencing system of Claim 1.
	Steltz also teaches:
	wherein an antenna assembly indicates a first time of arrival of a first wireless signal and a second time of arrival of a second wireless signal (Steltz shows three antennas in FIG. 8 arranged around the ranging antenna at 802 that receive wireless communications. The antennas are capable of implementing techniques such as time difference of arrival (TDOA) and phase difference of arrival (PDOA) [paragraph 77], which means that the antennas of the robot can identify a first time of arrival from the information from a first beacon, and a second time of arrival from the information from a second beacon. Additionally, the robot can include a user interface that receives data from the robot controller to display information pertaining to the operations of the robot [paragraph 96]. This user interface can be used in addition or as an alternative to using a user device, and can act as the controller configured to receive the first and second information. This means that the controller receiving the first and second information from the beacons also receives in the first and second information a time of arrival for each set of information).
	In addition and in the alternative, Ko teaches:
	wherein an antenna assembly indicates a first time of arrival of a first wireless signal and a second time of arrival of a second wireless signal (Ko teaches that a well-known positioning method includes a method using a time difference of arrival (TDOA) based on a time of arrival and a trigonometric equation, a time of arrival (TOA) obtained by calculating time taken for a radio wave to arrive (which necessarily means that the system can determine the time the radio wave was transmitted and subtract it from the time of arrival), and angle of arrival (AOA) using a transmitted signal angle, and received signal strength indication (RSSI), and a Wi-Fi positioning scheme using a radio AP [paragraph 4]. Ko teaches that a processor at numeral 70 may calculate the distance information of the external communication device based on a time difference between a received signal received by a first antenna and the transmit signal S2 in response to the transmit signal at S2 of FIG. 12 [paragraph 233]. This means that the method of positioning taught by Ko involves calculating the time for a signal to arrive, and can also determine the time of transmission of the signal in response to the signal. This process is accomplished by the provision of a communication device including a first to third antennas spaced apart from each other by different distances [paragraph 7]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with wherein an antenna assembly indicates a first time of arrival of a first wireless signal and a second time of arrival of a second wireless signal as taught by Ko, which expressly teaches that this method is well-known, so as to improve the robot’s estimation of its location in an environment.
	Steltz does not teach:
	The antenna assembly is located on the first beacon and second beacon, and the first information indicates the first time of arrival of the wireless signal at the first beacon, and wherein the second information indicates a second time of arrival of the wireless signal at the second beacon.
	However, Steltz does teach that the beacon communications system can use a wireless transceiver to receive wireless signals emitted into the environment by the robot [paragraph 58]. The robot can use the antenna module to send status information and receive information from one or more beacons regarding beacon status [paragraph 81]. The robot uses signals from the beacons to estimate its position in relation to the paired beacons [paragraph 47]. Having the beacons include a set of antennas similar to the antennas on the robot that can determine time difference of arrival of signals and then send data regarding the time difference to the robot would have the obvious benefit of improving the robot’s position estimation.
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the antenna assembly is located on the first beacon and second beacon, and the first information indicates the first time of arrival of the wireless signal at the first beacon, and wherein the second information indicates a second time of arrival of the wireless signal at the second beacon so as to improve the robot’s estimation of its location in an environment.
	Steltz also does not teach:
	The beacons are light fixtures.
	However, Abbott teaches:
	The beacons are light fixtures (Abbott et al. teaches a lighting fixture that can include a camera, among other possible auxiliary features [paragraph 78]. The lighting figure shown in FIG. 7 includes a camera at numeral 176 in or on the pole. The camera can be configured to capture still images and/or video [paragraph 88]. The camera can be configured to transmit the captured still images and/or video to a remote controller via a communication module at numeral 122. The camera may thus provide enhanced public safety and security features for the lighting fixture. The lighting fixture has an integrated communications network [paragraph 22]. In particular, the lighting fixture may include one or more antennas that are configured to communicate with a user equipment device, such as a cell phone, tablet, personal computer, or other devices [paragraph 29]. According to additional or alternative aspects, the lighting fixture can include additional features that allow the lighting fixture to function as an integrated aggregation point to provide various city and/or commercial services including location beacons [paragraph 23]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the beacons are light fixtures as taught by Abbott so that the system can use non-visible light to communicate between the beacons and the robot.
	Regarding Claim 5. Steltz in combination with Abbott, Dong, Smith, and Ko teaches the digital fencing system of Claim 4.
	Steltz does not teach:
	wherein the first information indicates a time of transmission of the wireless signal by the mobile entity.
	However, Ko teaches:
	wherein the first information indicates a time of transmission of the wireless signal by the mobile entity (Ko teaches that a well-known positioning method includes a method using a time difference of arrival (TDOA) based on a time of arrival and a trigonometric equation, a time of arrival (TOA) obtained by calculating time taken for a radio wave to arrive (which necessarily means that the system can determine the time the radio wave was transmitted and subtract it from the time of arrival), and angle of arrival (AOA) using a transmitted signal angle, and received signal strength indication (RSSI), and a Wi-Fi positioning scheme using a radio AP [paragraph 4]. Ko teaches that a processor at numeral 70 may calculate the distance information of the external communication device based on a time difference between a received signal received by a first antenna and the transmit signal S2 in response to the transmit signal at S2 of FIG. 12 [paragraph 233]. This means that the method of positioning taught by Ko involves calculating the time for a signal to arrive, and can also determine the time of transmission of the signal in response to the signal. This process is accomplished by the provision of a communication device including a first to third antennas spaced apart from each other by different distances [paragraph 7]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with wherein the first information indicates a time of transmission of the wireless signal by the mobile entity as taught by Ko, which expressly teaches that this method is well-known, so as to improve the robot’s estimation of its location in an environment.
	Regarding Claim 8. Steltz in combination with Abbott, Dong, Smith, and Ko teaches the digital fencing system of Claim 1.
	Steltz does not teach:
	wherein the mobile entity is a robotic vacuum cleaner and wherein the first beacon and the second beacon are indoor lighting fixtures.
	However, Ko teaches:
	wherein the mobile entity is a robotic vacuum cleaner and wherein the first beacon and the second beacon are indoor lighting fixtures (Ko teaches a robot cleaner in FIG. 4 [paragraph 77]. The robot is designed to work with a plurality of transmitting apparatuses shown in FIG. 4 to be indoor transmitters).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with wherein the mobile entity is a robotic vacuum cleaner and wherein the first beacon and the second beacon are indoor lighting fixtures as taught by Ko so that the fencing system can work indoors with robotic vacuum cleaners as well as lawn mowers.
	Steltz also does not teach: 
	The beacons are light fixtures.
	However, Abbott teaches:
	The beacons are light fixtures (Abbott et al. teaches a lighting fixture that can include a camera, among other possible auxiliary features [paragraph 78]. The lighting figure shown in FIG. 7 includes a camera at numeral 176 in or on the pole. The camera can be configured to capture still images and/or video [paragraph 88]. The camera can be configured to transmit the captured still images and/or video to a remote controller via a communication module at numeral 122. The camera may thus provide enhanced public safety and security features for the lighting fixture. The lighting fixture has an integrated communications network [paragraph 22]. In particular, the lighting fixture may include one or more antennas that are configured to communicate with a user equipment device, such as a cell phone, tablet, personal computer, or other devices [paragraph 29]. According to additional or alternative aspects, the lighting fixture can include additional features that allow the lighting fixture to function as an integrated aggregation point to provide various city and/or commercial services including location beacons [paragraph 23]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the beacons are light fixtures as taught by Abbott so that the system can use non-visible light to communicate between the beacons and the robot.
	Regarding Claim 16. Steltz in combination with Abbott, Dong, and Smith teaches the non-transitory computer-readable medium of Claim 12.
	Steltz also teaches:
	wherein an antenna assembly indicates a first time of arrival of a first wireless signal and a second time of arrival of a second wireless signal (Steltz shows three antennas in FIG. 8 arranged around the ranging antenna at 802 that receive wireless communications. The antennas are capable of implementing techniques such as time difference of arrival (TDOA) and phase difference of arrival (PDOA) [paragraph 77], which means that the antennas of the robot can identify a first time of arrival from the information from a first beacon, and a second time of arrival from the information from a second beacon. Additionally, the robot can include a user interface that receives data from the robot controller to display information pertaining to the operations of the robot [paragraph 96]. This user interface can be used in addition or as an alternative to using a user device, and can act as the controller configured to receive the first and second information. This means that the controller receiving the first and second information from the beacons also receives in the first and second information a time of arrival for each set of information).
	In addition and in the alternative, Ko teaches:
	wherein an antenna assembly indicates a first time of arrival of a first wireless signal and a second time of arrival of a second wireless signal (Ko teaches that a well-known positioning method includes a method using a time difference of arrival (TDOA) based on a time of arrival and a trigonometric equation, a time of arrival (TOA) obtained by calculating time taken for a radio wave to arrive (which necessarily means that the system can determine the time the radio wave was transmitted and subtract it from the time of arrival), and angle of arrival (AOA) using a transmitted signal angle, and received signal strength indication (RSSI), and a Wi-Fi positioning scheme using a radio AP [paragraph 4]. Ko teaches that a processor at numeral 70 may calculate the distance information of the external communication device based on a time difference between a received signal received by a first antenna and the transmit signal S2 in response to the transmit signal at S2 of FIG. 12 [paragraph 233]. This means that the method of positioning taught by Ko involves calculating the time for a signal to arrive, and can also determine the time of transmission of the signal in response to the signal. This process is accomplished by the provision of a communication device including a first to third antennas spaced apart from each other by different distances [paragraph 7]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with wherein an antenna assembly indicates a first time of arrival of a first wireless signal and a second time of arrival of a second wireless signal as taught by Ko, which expressly teaches that this method is well-known, so as to improve the robot’s estimation of its location in an environment.
	Steltz does not teach:
	The antenna assembly is located on the first beacon and second beacon, and the first information indicates the first time of arrival of the wireless signal at the first beacon, and wherein the second information indicates a second time of arrival of the wireless signal at the second beacon.
	However, Steltz does teach that the beacon communications system can use a wireless transceiver to receive wireless signals emitted into the environment by the robot [paragraph 58]. The robot can use the antenna module to send status information and receive information from one or more beacons regarding beacon status [paragraph 81]. The robot uses signals from the beacons to estimate its position in relation to the paired beacons [paragraph 47]. Having the beacons include a set of antennas similar to the antennas on the robot that can determine time difference of arrival of signals and then send data regarding the time difference to the robot would have the obvious benefit of improving the robot’s position estimation.
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the antenna assembly is located on the first beacon and second beacon, and the first information indicates the first time of arrival of the wireless signal at the first beacon, and wherein the second information indicates a second time of arrival of the wireless signal at the second beacon so as to improve the robot’s estimation of its location in an environment.
	Steltz also does not teach:
	The beacons are light fixtures.
	However, Abbott teaches:
	The beacons are light fixtures (Abbott et al. teaches a lighting fixture that can include a camera, among other possible auxiliary features [paragraph 78]. The lighting figure shown in FIG. 7 includes a camera at numeral 176 in or on the pole. The camera can be configured to capture still images and/or video [paragraph 88]. The camera can be configured to transmit the captured still images and/or video to a remote controller via a communication module at numeral 122. The camera may thus provide enhanced public safety and security features for the lighting fixture. The lighting fixture has an integrated communications network [paragraph 22]. In particular, the lighting fixture may include one or more antennas that are configured to communicate with a user equipment device, such as a cell phone, tablet, personal computer, or other devices [paragraph 29]. According to additional or alternative aspects, the lighting fixture can include additional features that allow the lighting fixture to function as an integrated aggregation point to provide various city and/or commercial services including location beacons [paragraph 23]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the beacons are light fixtures as taught by Abbott so that the system can use non-visible light to communicate between the beacons and the robot.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Steltz et al. US 20170234961 A1 (“Steltz”), Abbot et al. US 20170122546 A1 (“Abbott”), Dong et al. US 20130196684 A1 (“Dong”), and Smith et al. US 20160026185 A1 (“Smith”) as applied to claim 1 above, and further in view of Letsky US 20100324731 A1 (“Letsky”).
	Regarding Claim 9. Steltz in combination with Abbott, Dong, and Smith teaches the digital fencing system of Claim 1.
	Steltz does not teach:
	wherein the control message includes an instruction to the mobile entity to power off.
	However, Letsky teaches:
	wherein the control message includes an instruction to the mobile entity to power off (Letsky teaches an autonomous robot with a control system that prevents the robot from leaving a defined bounded area [paragraph 63]. The robot may be equipped with an emergency shut-off in order to avoid potential harm. The emergency shut-off will automatically shut down the autonomous robot if it happens to travel outside of the defined bounded area [paragraph 68]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with wherein the control message includes an instruction to the mobile entity to power off as taught by Letsky to prevent potential harm in an emergency situation where the lawn mower functions need to be stopped.
	Regarding Claim 10. Steltz in combination with Abbott, Dong, Smith, and Letsky teaches the digital fencing system of Claim 9.
	Steltz also teaches:
	wherein the control device transmits, via the third communication module, the control message to the mobile entity (the user device at 510 can communicate with the user device and the server [FIG. 5], and therefore has a communication module of its own. The user can additionally use the user device to view information and enter information pertaining to the operations of the robot, allowing the user to send control messages to the mobile entity, and use the device to respond to errors and requests transmitted to the device by the robot communication system [paragraph 69]).
	Steltz does not teach:
	wherein the control device transmits the control message to the mobile entity in response to determining that the mobile entity is outside the permitted area.
	However, Letsky teaches:
	wherein the control device transmits the control message to the mobile entity in response to determining that the mobile entity is outside the permitted area (Letsky teaches an autonomous robot with a control system that prevents the robot from leaving a defined bounded area [paragraph 63]. The robot may be equipped with an emergency shut-off in order to avoid potential harm. The emergency shut-off will automatically shut down the autonomous robot if it happens to travel outside of the defined bounded area [paragraph 68]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with wherein the control device transmits the control message to the mobile entity in response to determining that the mobile entity is outside the permitted area as taught by Letsky to prevent potential harm caused by the lawn mower continuing to move after leaving the boundary area.
	Regarding Claim 11. Steltz in combination with Abbott, Dong, and Smith teaches the digital fencing system of Claim 1.
	Steltz also teaches:
	wherein the control device transmits, via the third communication module, multiple control messages (the user device at 510 can communicate with the user device and the server [FIG. 5], and therefore has a communication module of its own. The user can additionally use the user device to view information and enter information pertaining to the operations of the robot, allowing the user to send control messages to the mobile entity, and use the device to respond to errors and requests transmitted to the device by the robot communication system [paragraph 69]).
	Steltz does not teach:
	wherein the control device stops transmitting control messages to the mobile entity in response to determining that the mobile entity is in the permitted area.
	However, Letsky teaches:
	wherein the control device stops transmitting control messages to the mobile entity in response to determining that the mobile entity is in the permitted area (Letsky teaches that, in the event that the robot was traveling outside of the defined perimeter or having other “location awareness” difficulties, the robot control system would also be programmed with a “reset” feature that could be activated automatically by the autonomous robot or user [paragraph 67]. In such a situation, the user would return the autonomous robot to the point and activate the reset feature. This “reset” would automatically reset the perceived location of the autonomous robot to a point of origin without erasing the defined perimeter or exclusion areas. This means that the current control messages is stopped when the robot leaves the area and, when the user returns the autonomous robot to the boundary area, the robot can start its program again. This could even be combined with the emergency shut-off signal that shuts down the robot if it happens to travel outside of the bounded area [paragraph 68] so that the shut-off resets when the robot is brought back into the bounded area).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with wherein the control device stops transmitting control messages to the mobile entity in response to determining that the mobile entity is in the permitted area as taught by Letsky so that the robot does not receive shut-off signals while it is working in the designated area. 

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Steltz et al. US 20170234961 A1 (“Steltz”) and Abbot et al. US 20170122546 A1 (“Abbott”) as applied to claim 1 above, and further in view of Smith et al. US 20160026185 A1 (“Smith”).
	Regarding Claim 17. Steltz teaches a digital fencing system, comprising:
	a first beacon comprising a first communication module; 
	a second beacon comprising a second communication module (Steltz teaches an absolute position system which includes a number of beacons that are shown in FIG. 1B, where a single robot responds to multiple beacons. FIG. 4 shows a detailed view of the beacons, in which a controller at numeral 404 controls a communications system at 406 to emit a broadcast to the robot, which the robot can receive via an antenna module [paragraph 59], so each beacon (of which there can be two or more) comprises a communication module); and
	a control device, wherein the control device includes a processor and a third communication module (the user device at 510 can communicate with the user device on the robot and the server [FIG. 5], and therefore has a communication module of its own. This user can additionally use the user device to view information and enter information pertaining to the operations of the robot, allowing the user to send control messages to the mobile entity, and use the device to respond to errors and requests transmitted to the device by the robot communication system [paragraph 69], which indicates that the user device must have a processor of its own. In at least one embodiment, Steltz refers to the user device at 510 of FIG. 5 as a computing device [paragraph 81], further confirming that the user device has a processor of its own) that:
	obtains, via the third communication module, a first information from the first beacon;
	obtains, via the third communication module, a second information from the second beacon (Steltz teaches that the beacons (of which there can be more than one in FIG. 1B) can transmit information pertaining to the operations of the robot to either the user device at numeral 510, or a user interface on the robot itself at numeral 545 of FIG. 5 [paragraph 96]. For example, the user interface can receive information confirming the pairing between the robot and a beacon. Pairing is the establishing of a relationship between beacons and a robot so that the robot recognizes, for navigation and localization, signals from the paired beacons only, and not signals from other beacons to which the robot is not paired. During a pairing operation, the communications system of the robot and the communications system of the beacon can communicate with one another [paragraph 64], which means that the pairing operation involves a signal transmitted by the mobile entity and received by the beacon(s), and the pairing information sent to the user device are related to the signal sent by the robot. After the user trains the robot to use signals emitted from its paired beacons to recognize a boundary of its lawn, the robot can use the signals from its paired beacons to identify the boundary as the robot navigates around the lawn automatically [paragraph 47]. In FIG. 1B, it is shown that multiple beacons can be paired with the same robot, and so the user interface can receive first information from a first beacon regarding pairing with the robot, and also receive second information from a second beacon regarding pairing with the robot); 
	determining a location of the mobile entity relative to the permitted area; and
	transmit a control message to a mobile entity to control a movement of the mobile entity based on a location of the mobile entity relative to a permitted area (Steltz teaches that the user interface can be used to control operations of the robot [paragraph 96]. The user can interact with the user interface or user device to control the operations of the robot such as pairing, navigation, and mowing operation, and in some implementations, the user interface includes a stop button [paragraph 69], which means that the user interface/device (controller) can transmit a control message to the robot (mobile entity) to control a movement of the robot (navigation operations, or just tell the robot to stop), based on a location of the robot with respect to the boundary recognized from the paired beacons as taught in paragraph 47 (permitted area), and the location of the mobile entity is related to the pairing information received from both beacons, meaning that the location of the mobile entity is determined based on at least the first information and the second information).
	Steltz does not teach:
	the beacons are light fixtures, the first light fixture comprising a first camera;
	the second light fixture comprising a second camera; and the control device
	obtains, via the third communication module, a first video or image from the first lighting fixture; 
	obtains, via the third communication module, a second video or image from the second lighting fixture.
	However, Abbott teaches:
	the beacons are light fixtures, the first light fixture comprising a first camera;
	the second light fixture comprising a second camera (Abbott et al. teaches a lighting fixture that can include a camera, among other possible auxiliary features [paragraph 78]. The lighting figure shown in FIG. 7 includes a camera at numeral 176 in or on the pole. The camera can be configured to capture still images and/or video [paragraph 88]); and the control device
	obtains, via the third communication module, a first video or image from the first lighting fixture; 
	obtains, via the third communication module, a second video or image from the second lighting fixture (The camera can be configured to transmit the captured still images and/or video to a remote controller via a communication module at numeral 122. The camera may thus provide enhanced public safety and security features for the lighting fixture. The lighting fixture has an integrated communications network [paragraph 22]. In particular, the lighting fixture may include one or more antennas that are configured to communicate with a user equipment device, such as a cell phone, tablet, personal computer, or other devices [paragraph 29]. According to additional or alternative aspects, the lighting fixture can include additional features that allow the lighting fixture to function as an integrated aggregation point to provide various city and/or commercial services including location beacons [paragraph 23]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the beacons are light fixtures, the first light fixture comprising a first camera; the second light fixture comprising a second camera; and the control device obtains, via the third communication module, a first video or image from the first lighting fixture; obtains, via the third communication module, a second video or image from the second lighting fixture as taught by Abbott so that the system can use non-visible light to communicate between the beacons and the robot.
	Steltz also does not teach:
	identifying at least one object or area from the first video or image and/or second video or image; 
	determining a permitted area based at least in part on the identified at least one object or area; 
	identifying at least one mobile entity from the first video or image and/or second video or image.
	However, Smith teaches:
	identifying at least one object or area from the first video or image and/or second video or image; 
	determining a permitted area based at least in part on the identified at least one object or area; and
	identifying at least one mobile entity from the first video or image and/or second video or image (Smith teaches a method of determining a location of an autonomous mobile work device, the method comprising providing a first variable reflectivity base station, and a second variable reflectivity base station; providing a location of the first variable reflectivity base station and a location of the second variable reflectivity base station to the autonomous mobile work device; changing a reflectivity state of the first variable reflectivity base station; calculating a first distance between said first variable reflectivity base station and the autonomous mobile work system; changing the reflectivity state of the second variable reflectivity base station; calculating a second distance between the second variable reflectivity base station and the autonomous mobile work system; and calculating the location of the autonomous mobile work system based on the first and second calculated distances [Claim 17]. In one embodiment, a wireless communication link may be eliminated and replaced with variable reflectors on the autonomous work station, a variable reflector on the base station (or stations), and one or more cameras on each of the reflective base station and mobile work system, respectively [paragraph 88]. Smith also teaches that any included visual system can have dual use for location of obstacles, obstacle avoidance, or identification of moving objects [paragraph 54], and logically, this could include identifying the mobile work device. Additionally, the mobile work device might be a robotic lawn mower [paragraph 55]. Smith also teaches that radar sensors continually read the mobile robot position based upon feedback from the microcontroller calculations, allowing for estimation of the position of the mobile robot [paragraph 260], and the system can have cameras external to the robot wherein the camera can validate the results of the radar sensors to verify the distance from the cameras to the mobile robot [paragraph 262], and these external cameras can be mounted on the base stations [paragraph 88], allowing each station to process a video or image of the mobile robot and an area within the video or image to determine the location of the mobile robot relative to both of the base stations and the work area).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with identifying at least one object or area from the first video or image and/or second video or image; determining a permitted area based at least in part on the identified at least one object or area; identifying at least one mobile entity from the first video or image and/or second video or image as taught by Smith so that the system can use visual identification of the robot as a failsafe to ensure the robot is located within the bounded work area. 
	Regarding Claim 19. Steltz in combination with Abbott and Smith teaches the digital fencing system of Claim 17.
	Steltz also teaches:
	wherein the control device includes or obtains information indicating whether the mobile entity is allowed to be in the permitted area (Steltz teaches that the robot uses beacons to identify the boundary of its lawn [paragraph 48], and stores this information in the memory of the robot. The beacon signals and stored information allows the robot to navigate around the lawn automatically, while not crossing the lawn boundary, meaning that the robot control device has information indicating where the robot is permitted to travel).
	Regarding Claim 20. Steltz in combination with Abbott and Smith teaches the digital fencing system of Claim 17.
	Steltz also teaches:
	wherein the control device, via the third communication module, transmits the control message to the mobile entity via the first communication module of the first beacon (Steltz teaches that the user interface can be used to control operations of the robot [paragraph 96]. The user can interact with the user interface or user device to control the operations of the robot such as pairing, navigation, and mowing operation, and in some implementations, the user interface includes a stop button [paragraph 69], which means that the user interface/device (controller) can transmit a control message to the robot (mobile entity) to control a movement of the robot (navigation operations, or just tell the robot to stop), based on a location of the robot with respect to the boundary recognized from the paired beacons as taught in paragraph 47 (permitted area), and the location of the mobile entity is related to the pairing information received from both beacons. The user trains the robot to use signals emitted from its paired beacons to recognize a boundary of its lawn, which reads on the control device transmitting control messages to the robot via the beacons).
	Steltz does not teach:
	The beacons are light fixtures.
	However, Abbott teaches:
	The beacons are light fixtures (Abbott et al. teaches a lighting fixture that can include a camera, among other possible auxiliary features [paragraph 78]. The lighting figure shown in FIG. 7 includes a camera at numeral 176 in or on the pole. The camera can be configured to capture still images and/or video [paragraph 88]. The camera can be configured to transmit the captured still images and/or video to a remote controller via a communication module at numeral 122. The camera may thus provide enhanced public safety and security features for the lighting fixture. The lighting fixture has an integrated communications network [paragraph 22]. In particular, the lighting fixture may include one or more antennas that are configured to communicate with a user equipment device, such as a cell phone, tablet, personal computer, or other devices [paragraph 29]. According to additional or alternative aspects, the lighting fixture can include additional features that allow the lighting fixture to function as an integrated aggregation point to provide various city and/or commercial services including location beacons [paragraph 23]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the beacons are light fixtures as taught by Abbott so that the system can use non-visible light to communicate between the beacons and the robot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664